Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q of Dynamic Nutra Enterprises Holdings, Inc. for theperiod endedNovember 30, 2012, I, Donna Cashwell, Chief Executive Officer and Principal Financial OfficerofDynamic Nutra Enterprises Holdings, Inc.hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedNovember 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod endedNovember 30, 2012, fairly presents, in all material respects, the financial condition and results of operations ofDynamic Nutra Enterprises Holdings, Inc. Date: January 14, 2013 Dynamic Nutra Enterprises Holdings, Inc. /s/ Donna Cashwell Name: Donna Cashwell Chief Executive Officer (Duly Authorized Officer, Principal Executive Officer and Principal Financial Officer)
